DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-5,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 2021/0335234) in view of Choi (US 2009/0243976).
As to Claim 1, Yin discloses A pixel circuit, comprising: 
a first thin film transistor (fig.1A- switch transistor T4), a second thin film transistor (fig.1A- driving transistor T1), a first storage capacitor (fig.1A-storage capacitor Cst), a second storage capacitor, and an organic light- emitting diode (fig.1A- OLED); 
wherein a gate of the first thin film transistor is electrically connected to a scan signal (fig.1A-gate of T4 coupled to scan line Gn; para.0040), a source of the first thin film transistor is electrically connected to a data signal (fig.1A- source of T4 coupled to data sensing line Vda/Vsens; para.0040), a drain of the first thin film transistor is directly connected to a gate of the second thin film transistor (fig,1A- drain of T4 coupled to node A (gate electrode of the driving transistor T1); para.0040), and is electrically connected to a first end of the first storage capacitor (fig.1A- drain of T4 coupled to first end of storage capacitor at node A) and a first end of the second storage capacitor; 
wherein a source of the second thin film transistor is electrically connected to a positive power supply voltage (fig.1A- source of T1 coupled to ELVdd; para.0040), and a drain of the second thin film transistor is electrically connected to an anode of the organic light-emitting diode (fig.1A- drain of driving transistor T1 coupled to anode of OLED; para.0040); 
wherein a cathode of the organic light-emitting diode is electrically connected to a negative power supply voltage (fig.1A- cathode of OLED coupled to ELVss; para.0043, 0060); 
wherein the first end of the first storage capacitor is electrically connected to the drain of the first thin film transistor (fig.1A- first end of storage capacitor Cst coupled to drain of T4; para.0040), and a second end of the first storage capacitor is electrically connected to the source of the second thin film transistor (fig.1A- second end of Cst coupled to source of driving transistor T1); and 
wherein the first end of the second storage capacitor is electrically connected to the drain of the first thin film transistor, and the second end of the second storage capacitor directly receives a control signal.
Yin does not expressly disclose a second storage capacitor; a drain of the first thin film transistor is electrically connected to…a first end of the second storage capacitor; wherein the first end of the second storage capacitor is electrically connected to the drain of the first thin film transistor, and the second end of the second storage capacitor directly receives a control signal.
Choi discloses a pixel circuit comprising a second storage capacitor (fig.4, 8- capacitor C1; para.0054,0078), a drain of the first thin film transistor is electrically connected to…a first end of the second storage capacitor (fig.4,8- second electrode of M1 coupled to first end of capacitor C1); wherein the first end of the second storage capacitor is electrically connected to the drain of the first thin film transistor fig.4,8- first end of C1 connected to second electrode (drain) of M1), and the second end of the second storage capacitor directly receives a control signal (fig.4,8- second end of C1 directly receives voltage signal Vln (read as control signal)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yin, by implementing a capacitor as disclosed by Choi, the motivation being to provide compensation for deterioration of the organic light emitting diode (para.0014, 0098-Choi).

As to Claim 3, Yin in view of Choi disclose wherein each of the first thin film transistor and the second thin film transistor is any one of a low temperature polysilicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor (Yin-para.0045).

As to Claim 4, Yin in view of Choi disclose wherein the control signal (Choi-fig.4- voltage signal Vln) is provided by an external timing controller (Choi-fig.3- power supply signal supplier provides signal Vln, where power supply signal supplier 160 is controlled by timing controller 150; para.0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by , with the teachings of Hwang, the motivation being to provide a compensation control signal that aids in operating the organic light emitting device at high speed and reduced power consumption. 

As to Claim 5, Yin in view of Choi disclose wherein the first thin film transistor provides a constant driving current for the organic light-emitting diode (Yin-para.0038, 0058).

	As to Claim 13, Yin in view of Choi disclose A display panel, comprising the pixel circuit according to claim 1 (Yin-fig.1A-para.0036; Choi-fig.3).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 2021/0335234) in view of Choi (US 2009/0243976), further in view of Chen et al. (US 2018/0374421).
As to Claim 2, Yin in view of Choi do not expressly disclose wherein a capacitance value of the second storage capacitor is 1/7 of a capacitance value of the first storage capacitor.
Chen et al. discloses a capacitance value of capacitor C11 is less than the capacitance value of capacitor C12 (para.0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yin in view of Choi, with the teachings of Chen et al., the motivation being eliminate the influence of the threshold voltage on the light emitting diode, thus improving the display uniformity of the panel and the luminous efficiency. 

Claim(s) 14,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 2021/0335234) in view of Choi (US 2009/0243976), further in view of AAPA (applicant’s admitted prior art-Fig.1, para.0004-0006 of instant specification).
As to Claim 14, Yin in view of Choi do not expressly disclose, but AAPA discloses: wherein the display panel comprises an under-screen camera region (fig.1-para.0004- region where blind hole 97 and the camera 98 is positioned is an under screen camera region) and a display region arranged around the under-screen camera region (fig.1- light emitting layer 93, encapsulation layer 94, cover plate 96; para.0004- a lens can be hidden under a displayable region of the screen), and the pixel circuit is arranged in the under-screen camera region (fig.1-array substrate 92; para.0004-0005).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yin in view of Choi, with the teachings of AAPA, the motivation being to provide a display panel capable of incommoding a front camera, and provide image capturing.

As to Claim 16, Yin in view of Choi, as modified by AAPA, disclose wherein each of the first thin film transistor and the second thin film transistor is any one of a low temperature polysilicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor (Yin-para.0045).

As to Claim 17, Yin in view of Choi, as modified by AAPA,, disclose expressly disclose wherein the control signal is provided by an external timing controller (Choi-fig.3- power supply signal supplier provides signal Vln, and power supply signal supplier 160 is controlled by timing controller 150; para.0040).
As to Claim 18, Yin in view of Choi, as modified by AAPA, disclose wherein the first thin film transistor provides a constant driving current for the organic light-emitting diode (Yin-para.0038, 0058).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 2021/0335234) in view of Choi (US 2009/0243976), further in view of AAPA (applicant’s admitted prior art-Fig.1, para.0004-0006 of instant specification), and further in view of Chen et al. (US 2018/0374421).
As to Claim 15, Yin in view of Choi, as modified by AAPA, do not expressly disclose wherein a capacitance value of the second storage capacitor is 1/7 of a capacitance value of the first storage capacitor.  
Chen et al. discloses a capacitance value of capacitor C11 is less than the capacitance value of capacitor C12 (para.0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yin in view of Choi, as modified by AAPA, with the teachings of Chen et al., the motivation being eliminate the influence of the threshold voltage on the light emitting diode, thus improving the display uniformity of the panel and the luminous efficiency. 

Response to Arguments
Applicant’s arguments with respect to claim(s)  1 have been considered but are moot because new grounds rejection are applied as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627